Me. Justice Beown delivered the opinion of the court. 2. Municipal Court of Chicago, § 28*—when objection to oral instruction not preserved. Where a judge of the Municipal Court charges the jury orally and after the charge was given asked whether either counsel desired to have the jury further instructed and no response was made by counsel for either party nor any objection or exception of any kind taken to the instructions in the Municipal Court, a party cannot complain of the whole or any part of the charge in the Appellate Court. 3. Instructions, § 162*—when words in instructions not misleading. In an action against a Towing Company for damage to a pier alleged to have been caused by a vessel which was being towed by defendant’s tugs, an oral charge was given to the jury that: “In the event that the proof shows that the accident occurred through the negligence alone of the defendant, then you will consider in your verdict the amount of the damages which have been proven * * * and should return your verdict in accordance with the truth.” Held that the use of the word "alone” and the word “truth” were not misleading.